Per Curiam.
The question submitted to the arbitrator was not an arbitrable one; under the provisions of section 1448 of the Civil Practice Act., Accordingly, the Special Term had no power on motion to confirm, such an award or to direct entry of judgment thereon. Only matters which can be made the subject of an action may be submitted to arbitration under that section. It was so held by the Court of Appeals in Matter of Stern (285 N. Y. 239).
By statute, the exclusive method for reinstatement available to the two employees engaged in interstate commerce, allegedly discharged for labor activities, would be upon á proceeding bad before th.e National Labor Relations Board. (National Labor Relations Act, ,§,10,;, U. S. Code, tit. 29, § 160; Amalgamated Workers v. Edison Co., 309 U. S. 261, 266, 267.)
*519The order and the judgment entered thereon should be reversed, and the motion denied, without costs.
Townley, Untermyer, Dore, Cohn and Callahan, JJ., concur. Order and judgment unanimously reversed, without costs, and the motion to confirm the award'denied.